      Case 2:20-cv-00880-JNP Document 3 Filed 12/29/20 PageID.7 Page 1 of 3
                                                                                    FILED
                                                                             2020 DEC 29 AM 10:26
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT



                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 MANETIRONY CLERVRAIN,                                MEMORANDUM DECISION
                                                      & DISMISSAL ORDER
                        Petitioner,

 v.
                                                     Case No. 2:20-CV-880-JNP
 GARY HERBERT,
                                                     District Judge Jill N. Parrish
                        Respondent.


        Petitioner styles his initial pleading, “Motion for Consideration and Compelling

Imposition Financial Burden by Invoking the ANT(S) Movement Act (‘TAMA’).” Seeking

clarification of what Petitioner could possibly mean by this, the Court reviewed the pleading’s

contents for relevant clues: (1) Petitioner names as respondent Governor Gary Herbert of Utah,

yet Petitioner is held at an Oklahoma facility. (2) Petitioner refers to himself as “Deportable

Alien” and alleges abuse of immigrants “by illegal practice,” violations of federal criminal law,

and “illegal detention.” (3) Petitioner’s “Prayer for Relief” appears to request that his conviction

be vacated and that a criminal investigation be opened regarding activities of various unnamed

prison authorities in unnamed locales.

        Considering the primary remedy requested is relief from an allegedly illegal conviction

and detention, the Court construes the initial pleading as a habeas-corpus petition of some kind

and grants Petitioner’s motion to proceed in forma pauperis. See 28 U.S.C.S. § 1915 (2020).
    Case 2:20-cv-00880-JNP Document 3 Filed 12/29/20 PageID.8 Page 2 of 3




                                    SCREENING ANALYSIS

                                      A. Standard of Review

       Claims in a petition filed in forma pauperis are dismissed if they fail to state a claim upon

which relief may be granted. See id. § 1915(e)(2)(B). "Dismissal of a pro se [petition] for failure

to state a claim is proper only where it is obvious that the [petitioner] cannot prevail on the facts

he has alleged and it would be futile to give him an opportunity to amend." Perkins v. Kan. Dep't

of Corr., 165 F.3d 803, 806 (10th Cir. 1999). When reviewing a petition's sufficiency, the Court

"presumes all of [petitioner’s] factual allegations are true and construes them in the light most

favorable to the [petitioner]." Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991).

       Because Petitioner proceeds pro se the Court construes the pleadings "liberally" and

holds them "to a less stringent standard than formal pleadings drafted by lawyers." Id. at 1110.

However, "[t]he broad reading of the [petition] does not relieve [Petitioner] of the burden of

alleging sufficient facts on which a recognized legal claim could be based." Id.

                    B. Application of Standard of Review to Initial Pleading

       Whether Petitioner is a federal or state prisoner (which he does not make clear in his

initial pleading), the governor of Utah--the only respondent named--cannot possibly have the

authority to release Petitioner from a detention facility in Oklahoma. There is no mention in the

initial pleading of any tie that Petitioner may have to the State of Utah, period. Further,

Petitioner’s initial pleading is not a valid way to instigate a federal criminal investigation.

Petitioner has failed to state a claim upon which relief may be granted.




                                                                                                        2
   Case 2:20-cv-00880-JNP Document 3 Filed 12/29/20 PageID.9 Page 3 of 3




                                    CONCLUSION

      IT IS ORDERED that Petitioner’s in forma pauperis application is GRANTED, and the

petition is DISMISSED with prejudice.

                   DATED December 29, 2020.

                                        BY THE COURT:



                                        JUDGE JILL N. PARRISH
                                        United States District Court




                                                                                      3
